                                                     Case 3:17-cv-04032-WHA Document 128 Filed 11/08/19 Page 1 of 7



                                             1   Christine S. Yun Sauer, CA Bar No. 314307
                                                 CYunSauer@RobinsKaplan.com
                                             2   ROBINS KAPLAN LLP
                                                 2440 West El Camino Real, Suite 100
                                             3   Mountain View, CA 94040
                                                 Telephone: 650 784 4040
                                             4   Facsimile: 650 784 4041

                                             5   Attorneys for Defendant
                                                 Advanced Micro Devices, Inc.
                                             6

                                             7

                                             8                                   UNITED STATES DISTRICT COURT

                                             9                              NORTHERN DISTRICT OF CALIFORNIA

                                            10                                      SAN FRANCISCO DIVISION
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 Lone Star Silicon Innovations LLC,              Case No. 3:17-cv-04032-WHA
                                            12
                          M OUNTAIN V IEW




                                                                    Plaintiff,                   ADVANCED MICRO DEVICES, INC.’S
                                            13                                                   ANSWER TO FIRST AMENDED
                                                 v.                                              COMPLAINT
                                            14
                                                 Nanya Technology Corporation, Nanya             DEMAND FOR JURY TRIAL
                                            15   Technology Corporation, USA, Nanya
                                                 Technology Corporation Delaware, and
                                            16   Advanced Micro Devices, Inc.,
                                            17                      Defendants.
                                            18
                                                         Defendant Advanced Micro Devices, Inc. (AMD) answers Plaintiff Lone Star Silicon
                                            19
                                                 Innovations LLC’s First Amended Complaint. AMD denies all allegations not specifically
                                            20
                                                 admitted.
                                            21
                                                         The preamble contains no allegations requiring a response.
                                            22
                                                                                      NATURE OF ACTION 1
                                            23
                                                         1.     AMD states that the allegations in paragraph 1 are legal conclusions requiring no
                                            24
                                                 response. But to the extent that paragraph 1 requires a response, AMD admits that the First
                                            25
                                                 Amended Complaint alleges infringement of U.S. Patent Nos. 6,097,061 (“the ’061 patent”) and
                                            26

                                            27
                                                 1
                                                   Headings replicate those in the First Amended Complaint and neither admit nor deny any
                                            28   allegations.
                                                                                                                              AMD’S ANSWER TO
                                                                                                                      FIRST AMENDED COMPLAINT
                                                                                                                      CASE NO. 3:17-CV-04032-WHA
                                                  Case 3:17-cv-04032-WHA Document 128 Filed 11/08/19 Page 2 of 7



                                             1   6,388,330 (“the ’330 patent) and purportedly arises under the patent laws of the United States, 35

                                             2   U.S.C. § 1, et seq.

                                             3                                           THE PARTIES

                                             4          2.      Upon information and belief, admitted.

                                             5          3.      AMD lacks information sufficient to ascertain the truth of the allegations and

                                             6   therefore denies them.

                                             7          4.      AMD lacks information sufficient to ascertain the truth of the allegations and

                                             8   therefore denies them.

                                             9          5.      AMD lacks information sufficient to ascertain the truth of the allegations and

                                            10   therefore denies them.
R OBINS K APLAN LLP




                                            11          6.      AMD lacks information sufficient to ascertain the truth of the allegations and
            A TTORNEYS A T L AW




                                            12   therefore denies them.
                          M OUNTAIN V IEW




                                            13          7.      Denied in part. AMD maintains its headquarters at 2485 Augustine Drive, Santa

                                            14   Clara, CA 95054.

                                            15          8.      AMD states that allegations in paragraph 8 are legal conclusions and arguments

                                            16   requiring no response. But to the extent that paragraph 8 requires a response, AMD admits that it

                                            17   entered into a Patent Transfer Agreement with Plaintiff on August 4, 2016. AMD admits that the

                                            18   parties amended that agreement on November 23, 2016. The Patent Transfer Agreement and its

                                            19   amendment speak for themselves. AMD admits that U.S. Patent Nos. 6,097,061 and 6,388,330 are

                                            20   identified as “Assigned Patents” under that agreement. Otherwise denied.

                                            21          9.      AMD states that allegations in paragraph 9 are legal conclusions and arguments

                                            22   requiring no response. But to the extent that paragraph 9 requires a response, AMD admits that

                                            23   AMD declined to join this lawsuit as a voluntary plaintiff. Otherwise denied.

                                            24          10.     AMD states that the allegations in paragraph 10 are legal conclusions and arguments

                                            25   requiring no response.

                                            26                                   JURISDICTION AND VENUE

                                            27          11.      Upon information and belief, admitted.

                                            28          12.     AMD lacks information sufficient to ascertain the truth of the allegations and
                                                                                                                               AMD’S ANSWER TO
                                                                                               -2-                     FIRST AMENDED COMPLAINT
                                                                                                                       CASE NO. 3:17-CV-04032-WHA
                                                   Case 3:17-cv-04032-WHA Document 128 Filed 11/08/19 Page 3 of 7



                                             1   therefore denies them.

                                             2           13.     AMD lacks information sufficient to ascertain the truth of the allegations and

                                             3   therefore denies them.

                                             4           14.     Admitted that the United States District Court for the Northern District of California

                                             5   may exercise personal jurisdiction over AMD.

                                             6           15.     AMD states that allegations in paragraph 15 are legal conclusions requiring no

                                             7   response. AMD lacks information sufficient to ascertain the truth of the remaining allegations and

                                             8   therefore denies them.

                                             9                                         THE PATENTS IN SUIT

                                            10           16.     Based on publicly available records, admitted. AMD clarifies that, based on Exhibit
R OBINS K APLAN LLP




                                            11   2 to the First Amended Complaint, the ’061 patent issued from an application filed March 30, 1998
            A TTORNEYS A T L AW




                                            12   (not “December March 30, 1998”).
                          M OUNTAIN V IEW




                                            13           17.     AMD states that allegations in paragraph 17 are legal conclusions requiring no

                                            14   response. But to the extent that paragraph 17 requires a response, AMD admits that an assignment

                                            15   recorded on March 30, 1998, at Reel/Frame 009083/0052, for the ’061 patent identifies the named

                                            16   inventors as assignors and AMD as assignee. AMD further admits that an assignment recorded on

                                            17   August 5, 2016, at Reel/Frame 039597/0957, for the ’061 patent identifies AMD as assignor and

                                            18   Plaintiff as assignee. AMD further admits that the recorded assignment states that AMD assigned

                                            19   “all of [its] entire right, title and interest in and to” the ’061 patent and all rights “in and to causes

                                            20   of action and enforcement rights” and “all rights to pursue damages, injunctive relief and other

                                            21   remedies for past, present and future infringement of” the ’061 patent. AMD states that the Patent

                                            22   Transfer Agreement speaks for itself. Otherwise denied.

                                            23           18.     Based on publicly available records, admitted.

                                            24           19.     Based on publicly available records, admitted.

                                            25           20.     AMD states that allegations in paragraph 20 are legal conclusions requiring no

                                            26   response. But to the extent that paragraph 20 requires a response, AMD admits that an assignment

                                            27   recorded on February 2, 2001, at Reel/Frame 011530/0755, for the ’330 patent identifies the named

                                            28   inventors as assignors and AMD as assignee. AMD further admits that an assignment recorded on
                                                                                                                                    AMD’S ANSWER TO
                                                                                                  -3-                       FIRST AMENDED COMPLAINT
                                                                                                                            CASE NO. 3:17-CV-04032-WHA
                                                   Case 3:17-cv-04032-WHA Document 128 Filed 11/08/19 Page 4 of 7



                                             1   August 5, 2016, at Reel/Frame 039597/0957, for the ’330 patent identifies AMD as assignor and

                                             2   Plaintiff as assignee. AMD further admits that the recorded assignment states that AMD assigned

                                             3   “all of [its] entire right, title and interest in and to” the ’330 patent and all rights “in and to causes

                                             4   of action and enforcement rights” and “all rights to pursue damages, injunctive relief and other

                                             5   remedies for past, present and future infringement of” the ’330 patent. AMD states that the Patent

                                             6   Transfer Agreement speaks for itself. Otherwise denied.

                                             7           21.     Based on publicly available records, admitted.

                                             8                      LONE STAR’S STANDING TO BRING THIS LAWSUIT

                                             9           22.     AMD states that the allegations in paragraph 22 are legal conclusions and arguments

                                            10   requiring no response.
R OBINS K APLAN LLP




                                            11           23.     AMD admits that the Patent Transfer Agreement identifies the ’061 patent and the
            A TTORNEYS A T L AW




                                            12   ’330 patent as “Listed Patents” and “Assigned Patents.” AMD admits that the Patent Transfer
                          M OUNTAIN V IEW




                                            13   Agreement provides that “[t]o AMD’s Knowledge, AMD or one of its Affiliates has been assigned

                                            14   good and marketable title to each Listed Patent it is assigning hereunder, including all rights, title,

                                            15   and interest in each such Listed Patent and the right to sue for past, present and future infringement

                                            16   thereof,” and that “AMD or one of its Affiliates is the original assignee of the Listed Patents.”

                                            17   Patent Transfer Agreement, § 6.1(b)(i), (ii). AMD admits that the Patent Transfer Agreement

                                            18   provides that “AMD shall, and hereby does, assign to Lone Star, and Lone Star hereby acquires

                                            19   and accepts from AMD all right, title and interest in, to and under the Assigned Patents on an ‘AS

                                            20   IS’ basis, subject to section 6.1(b)(vii), including . . . any and all legal rights entitled by the original

                                            21   owner of the Assigned Patents and all rights of AMD to sue for past, present and future infringement

                                            22   of any and all of the Assigned Patents, to collect royalties under such Assigned Patents, to prosecute

                                            23   all existing Assigned Patents worldwide, to apply for additional Assigned Patents worldwide and

                                            24   to have Assigned Patents issue in the name of Lone Star.” Id. § 2.1. AMD admits that the Patent

                                            25   Transfer Agreement provides that “AMD shall, and hereby does, assign to Lone Star, and Lone

                                            26   Star hereby acquires and accepts from AMD all right, title and interest in, to and under all causes

                                            27   of action and enforcement rights, whether known, unknown, currently pending, filed, or otherwise,

                                            28   for the Assigned Patents, including all rights to pursue damages, injunctive relief and other
                                                                                                                                      AMD’S ANSWER TO
                                                                                                   -4-                        FIRST AMENDED COMPLAINT
                                                                                                                              CASE NO. 3:17-CV-04032-WHA
                                                  Case 3:17-cv-04032-WHA Document 128 Filed 11/08/19 Page 5 of 7



                                             1   remedies for past, current and future infringement of the Assigned Patents.” Id. § 2.2. AMD further

                                             2   states that the Patent Transfer Agreement speaks for itself. Otherwise denied.

                                             3          24.     AMD admits that the Patent Transfer Agreement provides for “Contingent

                                             4   Payments” to AMD based on “Proceeds received on a given date.” Patent Transfer Agreement,

                                             5   § 5.1. Otherwise denied.

                                             6          25.     AMD states that section 4.1 of the Patent Transfer Agreement speaks for itself.

                                             7   Otherwise denied.

                                             8          26.     AMD states that section 1 of the Patent Transfer Agreement, in particular, the

                                             9   definition of “Existing Encumbrances,” and section 2.3 of the Patent Transfer Agreement speak for

                                            10   themselves. Otherwise denied.
R OBINS K APLAN LLP




                                            11          27.     AMD admits that the Patent Transfer Agreement defines “Unlicensed Third Party
            A TTORNEYS A T L AW




                                            12   Entities” as “a Person (or an Affiliate thereof) which is not authorized or otherwise granted any
                          M OUNTAIN V IEW




                                            13   rights (other than potentially by an implied license running with a Grantee’s Licensed Products) by

                                            14   AMD to the Assigned Patents to use, develop, copy, modify, import, make and have made, offer

                                            15   for sale, sell, lease, import, export, distribute, demonstrate, display, transfer and/or otherwise

                                            16   exploit or dispose of a product or service by the Unlicensed Third Party Entity.” AMD admits that

                                            17   the Patent Transfer Agreement provides that “[t]o AMD’s knowledge, none of the Unlicensed Third

                                            18   Party Entities have been granted any rights (other than potentially through agreements referenced

                                            19   in Exhibit E, an implied license or through AMD’s or its Affiliates’ standardization activities . . .

                                            20   and other pre-existing specification-related or Standards-related licenses, covenants and promises

                                            21   of AMD or any of its Affiliates) by AMD or its Affiliates to the Assigned Patents.” Patent Transfer

                                            22   Agreement, § 6.1(b)(vii). AMD admits that Nanya Technology Corporation appears on the list of

                                            23   “Unlicensed Third Party Entities” in Exhibit E to the Patent Transfer Agreement. Id., Exhibit E.

                                            24   Otherwise denied.

                                            25          28.      AMD states that section 3.4 of the Patent Transfer Agreement speaks for itself.

                                            26   Otherwise denied.

                                            27          29.     AMD states that section 2.6 of the Patent Transfer Agreement speaks for itself.

                                            28   Otherwise denied.
                                                                                                                                 AMD’S ANSWER TO
                                                                                                -5-                      FIRST AMENDED COMPLAINT
                                                                                                                         CASE NO. 3:17-CV-04032-WHA
                                                   Case 3:17-cv-04032-WHA Document 128 Filed 11/08/19 Page 6 of 7



                                             1           30.     AMD states that allegations in paragraph 30 are legal conclusions and arguments

                                             2   requiring no response.

                                             3           THE NANYA DEFENDANTS’ INFRINGING PRODUCTS AND METHODS

                                             4           31.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                             5             FIRST CAUSE OF ACTION—INFRINGEMENT OF THE ’061 PATENT

                                             6           32.     AMD repeats and incorporates its responses to paragraphs 1-31.

                                             7           33.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                             8           34.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                             9           35.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            10           36.     AMD lacks information sufficient to ascertain the truth of the allegations.
R OBINS K APLAN LLP




                                            11           37.     AMD lacks information sufficient to ascertain the truth of the allegations.
            A TTORNEYS A T L AW




                                            12           38.     AMD lacks information sufficient to ascertain the truth of the allegations.
                          M OUNTAIN V IEW




                                            13           39.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            14           40.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            15           41.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            16           42.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            17           43.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            18           44.     AMD states that allegations in paragraph 44 are legal conclusions requiring no

                                            19   response. But to the extent that paragraph 44 requires a response, AMD lacks information sufficient

                                            20   to ascertain the truth of the allegations.

                                            21           45.     AMD states that allegations in paragraph 45 are legal conclusions requiring no

                                            22   response. But to the extent that paragraph 45 requires a response, AMD lacks information sufficient

                                            23   to ascertain the truth of the allegations.

                                            24           SECOND CAUSE OF ACTION—INFRINGEMENT OF THE ’330 PATENT

                                            25           46.     AMD repeats and incorporates its responses to paragraphs 1-31.

                                            26           47.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            27           48.     AMD lacks information sufficient to ascertain the truth of the allegations.

                                            28           49.     AMD lacks information sufficient to ascertain the truth of the allegations.
                                                                                                                                 AMD’S ANSWER TO
                                                                                                -6-                      FIRST AMENDED COMPLAINT
                                                                                                                         CASE NO. 3:17-CV-04032-WHA
                                                   Case 3:17-cv-04032-WHA Document 128 Filed 11/08/19 Page 7 of 7



                                             1            50.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             2            51.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             3            52.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             4            53.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             5            54.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             6            55.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             7            56.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             8            57.    AMD lacks information sufficient to ascertain the truth of the allegations.

                                             9            58.    AMD states that allegations in paragraph 58 are legal conclusions requiring no

                                            10   response. But to the extent that paragraph 58 requires a response, AMD lacks information sufficient
R OBINS K APLAN LLP




                                            11   to ascertain the truth of the allegations.
            A TTORNEYS A T L AW




                                            12            59.    AMD states that allegations in paragraph 59 are legal conclusions requiring no
                          M OUNTAIN V IEW




                                            13   response. But to the extent that paragraph 59 requires a response, AMD lacks information sufficient

                                            14   to ascertain the truth of the allegations.

                                            15                                         PRAYER FOR RELIEF

                                            16            AMD lacks information sufficient to determine whether Plaintiff is entitled to the relief it

                                            17   seeks.

                                            18
                                                 DATED: November 8, 2019                        ROBINS KAPLAN LLP
                                            19

                                            20                                                  By: s/ Christine S. Yun Sauer
                                                                                                Christine S. Yun Sauer, CA Bar No. 314307
                                            21                                                  CYunSauer@RobinsKaplan.com
                                                                                                2440 West El Camino Real, Suite 100
                                            22                                                  Mountain View, CA 94040
                                                                                                Telephone: 650 784 4040
                                            23                                                  Facsimile: 650 784 4041
                                            24                                                  ATTORNEYS FOR DEFENDANT
                                                                                                ADVANCED MICRO DEVICES, INC.
                                            25

                                            26

                                            27

                                            28
                                                                                                                                  AMD’S ANSWER TO
                                                                                                 -7-                      FIRST AMENDED COMPLAINT
                                                                                                                          CASE NO. 3:17-CV-04032-WHA
